REVISED OPINION
PER CURIAM.
Finding that appellee failed to serve appellants with a motion for summary judgment in advance of the trial court’s consideration of the motion at trial, as required by Florida Rule of Civil Procedure 1.510(c), we reverse the Final Judgment of Foreclosure and Sale entered after the court granted appellee’s motion for summary judgment. Lazar v. Allen, 347 So.2d 457 (Fla. 2d DCA 1977); see Cleveland Trust Co. v. Foster, 93 So.2d 112 (Fla.1957); Parker v. Lower Florida Keys Hospital District, 432 So.2d 169 (Fla. 3d DCA 1983).
Reversed and remanded for further proceedings consistent with this opinion.